Citation Nr: 0739134	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  01-02 510 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include as secondary to service-connected dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to September 
1979.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in July 2003.  
This matter was originally on appeal from a February 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
veteran's claim for a disability rating higher than 10 
percent for service-connected dermatitis and denied service 
connection for adjustment disorder (claimed as depression) as 
secondary to the service connected dermatitis.  The record 
reflects that the veteran subsequently perfected his appeal 
with respect to the February 2000 denials.  

In January 2002, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In an April 2002 decision, the Board denied the veteran's 
claim for a disability rating higher than 10 percent for 
dermatitis, noting that the issue of entitlement to service-
connection for adjustment disorder secondary to service-
connected dermatitis would be the subject of a later 
decision. 

In July 2003, the Board remanded the issue on appeal to 
ensure that all development and notification actions required 
by the VCAA had been satisfied to include affording the 
veteran with a psychiatric examination prior to 
readjudication of the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veteran's current psychiatric disorder has been 
linked by competent medical opinion to his active military 
service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    
 
In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.


II.	Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Service connection may also be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a psychoses 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The veteran essentially contends that his current psychiatric 
disorder was caused by his service-connected dermatitis.  He 
specifically asserts that the symptoms and appearance of his 
skin disorder led his fiancée to fear that the veteran's skin 
disorder was contagious and that she would become infected 
with the disease or that any children that they would have 
would inherit the disorder.  The veteran maintains that as a 
result of the problems related to his skin disorder to 
include his resulting relationship problems, he developed 
feelings of depression and shame.   

The medical evidence clearly shows that the veteran currently 
suffers from a psychiatric disorder.  Most recently, the July 
2007 VA psychiatric examiner diagnosed the veteran with 
depressed type schizoaffective disorder, alcohol dependence 
with physiological dependence and sustained partial 
remission, nicotine dependence, and cocaine dependence with 
sustained full remission on Axis I.  Previously, the December 
2004 VA psychiatric examiner diagnosed the veteran with 
schizophrenia, paranoid type, alcohol dependence with 
sustained full remission, and cocaine dependence with 
sustained full remission.  Furthermore, the veteran's 
treatment records from 1998 to 2007 include Axis I diagnoses 
of adjustment disorder with anxiety, paranoid type 
schizophrenia, and polysubstance dependence.  

However, the medical evidence does not establish a 
relationship between the veteran's current psychiatric 
disorder and his service-connected dermatitis.  Although the 
veteran wrote in 1999 statements that a V.A. doctor told him 
that he was suffering from depression due to his skin 
disorder, no such opinion is of record.  Instead, a July 1998 
VA psychiatric evaluation notes that the veteran gave a 
history of being anxious and depressed due to his skin 
condition and the examiner at that time noted that the 
veteran was very self conscious about his skin condition on 
Axis IV with an Axis I diagnosis of Adjustment disorder with 
anxiety.  The Board notes that the examiner did not 
specifically provide an opinion regarding the etiology of the 
veteran's psychiatric disorder at that time.  It is further 
noted that the December 2004 VA examiner concluded that the 
veteran's mental illness was not secondary to his service-
connected dermatitis based on his examination of the veteran 
and review of the claims folder and the July 2007 VA examiner 
noted that a relationship between the veteran's skin 
disability and his psychotic symptoms were unlikely.  There 
is no other competent medical evidence of record to show that 
the veteran's current psychiatric disorder is related to his 
service-connected skin disability.  For the reasons and bases 
provided above, the Board concludes service connection for 
the veteran's psychiatric disorder on a secondary basis is 
not warranted.  

Nonetheless, the medical evidence shows that the veteran is 
otherwise entitled to service connection for his psychiatric 
disorder on a direct basis.  The July 2007 VA psychiatric 
examiner wrote that the veteran's claims folder contained 
documentation of symptoms consistent with a mental illness 
during the veteran's period of military service.  The 
examiner specifically referenced the veteran's mental health 
evaluation report dated in August 1979 wherein the evaluator 
at that time noted that the veteran demonstrated emotional 
instability so impaired that the veteran was deemed not a 
good candidate for rehabilitation.  The examiner further 
noted that even though the documented diagnostic impressions 
from his military service records of 1979 did not list a 
primary psychotic disorder, such omission was possibly due to 
lack of today's diagnostic assessments and known evidence-
based procedures for assessing psychotic disorders.  
Moreover, she wrote that schizoaffective disorder was most 
likely the correct diagnosis for the veteran dating back 
until at least the 1980s based on the information contained 
in the claims folder when considered with objective testing 
and the veteran's reported symptomatology.  As there is no 
competent medical opinion to the contrary of record, the 
Board finds the examiner's opinion dispositive on the 
question of whether the veteran's current psychiatric 
disorder is related to active service.  



ORDER

Entitlement to service connection for a schizoaffective 
disorder is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


